Citation Nr: 1733231	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  14-40 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the Veteran's annual family countable income is excessive for purposes of establishing eligibility for nonservice-connected pension benefits. 


REPRESENTATION

Veteran represented by:	American Red Cross


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel






INTRODUCTION

The Veteran served in the United States Navy from August 1974 to March 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 decision by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota. Jurisdiction has since been transferred to the Regional Office in St. Petersburg, Florida.

In October 2015, the Board remanded this matter to afford the Veteran with another opportunity for a hearing. Prior to the rescheduled hearing, the Veteran withdrew his request for a hearing. See 38 C.F.R. § 20.704(e) (2016) (providing that a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing). Accordingly, the Board finds substantial compliance with the Board's October 2015 Remand has been shown, and the Veteran's request for a hearing has been withdrawn. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (conferring upon an appellant the right to substantial compliance with the Board's order)). This matter is now ready for adjudication. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's countable income in 2014 exceeded the applicable income limits for receipt of nonservice-connected pension benefits.


CONCLUSION OF LAW

The Veteran's countable income is excessive for receipt of VA non-service-connected pension benefits in 2014. 38 U.S.C.A. §§ 1502, 1503, 1513, 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The VA fulfilled its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). In this case, the Veteran submitted a Fully Developed Claim for Pension (VA Form 21-527 EZ) which contained the necessary notice, and his financial records were reviewed by the RO and the Board. The Veteran has not identified any additional outstanding evidence which could be obtained to substantiate his claim, and the Board is unaware of any such evidence. Therefore, the Board finds that the duties to notify and assist have been met.

II. Entitlement to Nonservice-Connected Pension Benefits

Improved (nonservice-connected) pension is a benefit payable to a Veteran of a period of war who is permanently and totally disabled from a nonservice-connected disability not the result of the Veteran's willful misconduct. 38 U.S.C.A. § 1521(a). Basic entitlement to pension exists if, among other criteria, the Veteran's income is not in excess of the specified maximum annual pension rate (MAPR). 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3), 3.23(a), (b), (d)(4). The MAPR is set by Congress, is published in Appendix B of VA Manual M21-1 (M21-1), and is to be given the same force and effect as published in VA regulations. 38 C.F.R. § 3.21.

While MAPR rates change every year, effective December 1 of each year, total income for calendar years governs payment of benefits. 38 C.F.R. § 3.260(f). Fractions of a dollar are disregarded for the purposes of calculations regarding the annual rates. 38 C.F.R. § 3.260(g). 

In determining annual income, all payments of any kind or from any source, including salary, retirement or annuity payments, shall be counted as income during the 12-month annualization period in which received, unless specifically excluded under 38 C.F.R. § 3.272. Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid (in excess of five percent of the MAPR). Income from Social Security Administration disability benefits is not specifically excluded under 38 C.F.R. § 3.272  and is included as countable income. Unreimbursed medical expenses in excess of five percent of the MAPR is excluded from an individual's income for the same 12-month annualization period. See 38 C.F.R. § 3.272(g)(1)(iii)

The Veteran filed this claim in March 2014; thus, the 2014 MAPRs apply (effective December 1, 2013, to November 30, 2014). The 2014 MAPR for a veteran in need of aid and assistance with one dependent was $25,022. http://www.benefits.va.gov/PENSION/rates_veteran_pen13.asp. The RO denied entitlement to nonservice-connected pension benefits on the basis that the Veteran's income exceeded the applicable limit for VA pension purposes. After reviewing the evidence, the Board agrees.

On his application for improved pension, the Veteran reported $1,587.90 per month in Social Security Administration (SSA) income with an additional $428.45 per month in annual retirement. The Veteran reported $872.00 per month in SSA income for his spouse. To determine the annual income, these numbers are added together ($1,587 .90 + $872.00 + $428.45 = $2,888.35) and then multiplied by 12, for a total of $34,660. 20. 

In order to exclude unreimbursed medical expenses from the countable income, the expenses must exceed 5% of the MAPR for a veteran with one dependent, or $828. Here, the Veteran initially reported paying $1,259.00 per year for Medicare premiums and $550 per year for co-pays for a combined total of $1809. To determine the noncountable medical expenses, $828 is subtracted from $1,809, which results in $981. After subtracting $981 from the total income of $34,660.20, the total countable income is $33,679 (rounded to nearest whole dollar amount).

The Board notes that an SSA inquiry reveals that the Veteran received $1461.10 per month in SSA benefits, which is less than the $1587.90 he reported. Using this figure, the total annual income is $33,138.60 ($1461.10 + $872.00 + $428.45 = $2761.55, then multiplied by 12). Taking the total and subtracting deductible medical expenses results in a total countable income of $32,158 (rounded to nearest whole dollar amount). Thus, using either calculation, the Veteran's annual family income in 2014 exceeds the maximum limit set by law for entitlement to nonservice-connected pension benefits. 

After the RO denied the Veteran's claim, he submitted an eligibility verification form along with a VA Form 21-8416, Report of Medical Expenses, containing additional medical expenses for the period between 2013 and 2014. The Veteran was informed that VA could not consider the itemized medical expenses because they were for overlapping years and were incorrectly reported; however, he failed to remedy the report. The Veteran later submitted a Notice of Disagreement with the RO's decision and submitted the amounts he paid for prescriptions from January 1, 2014, until the date he submitted his claim. These too were reported incorrectly. But even considering the additional medical expenses reported by the Veteran, the Veteran's countable annual family income exceeds the MAPR for 2014 by a significant amount. 

The Board is sympathetic to the Veteran's claim; however, the Board is bound by the law and is without authority to grant benefits on an equitable basis. See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)). The Board is sympathetic to the Veteran's claim, but the application of the law to the facts is dispositive. Where there is no entitlement under the law to the benefit sought, the appeal must be denied. See Sabonis v. Brown, 6 Vet. App. 426 (1994). Accordingly, the appeal is denied.

ORDER

Entitlement to nonservice-connected pension benefits is denied



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


